Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: use of various energy types, alone or in combination, is common in the art (for example, paragraph [0065] of Slayton (US 2013/0096471). Within these combinations, various control schemes are contemplated. Baker (US 2009/0076506), for example, discloses switching between energy types based on impedance ([0017]). This includes an arrangement where a second energy type joins a first energy type. Takashino (US 2009/0248002), for example, discloses that resistive heating is added to RF energy upon a triggering condition (fig. 15) and contemplates a wide range of combinations (figs. 17A-E). Takashino is perhaps the closest reference to the claimed invention. However, the claimed invention recites that the parameters of the second energy delivered during the simultaneous delivery of energy is predicated upon an impedance during or a length of the HF energy phase preceding the simultaneous phase. While the prior art discloses many of the claim limitations, there is no teaching or suggestion that the second energy type in the simultaneous energy delivery mode is based on an impedance or duration of HF energy during a single delivery mode, at least in combination with the other limitations recited by the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794